DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Status of the Claims
The response filed 01/27/2022 is acknowledged.
Claims 1-4, 6, 8-9, 11-16, 20-21, 24, 29-34, 36-42, and 46-48 are pending.
Claims 1-4, 6, 8-9, 11-16, 20-21, and 24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/04/2021.

Claims 29-34, 36-42 and 46-48 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
The rejection of claim 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 29-34, 36-42 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lahousse, WO 2014154701 A2 as evidenced by FA 4002 ID, Dow Corning, 2009 in view of Shirai, WO 2014087183 A1.
Claim 29 includes the limitations of the form of a water-in-oil emulsion and suitable for application to the lips.
Lahousse teaches cosmetic compositions for making up and/or caring for the lips (Lahousse, e.g., claim 1). This is suitable for application to the lips as claimed.
Lahousse teaches compositions in the form of a water-in-oil emulsion (Lahousse, e.g., claim 14). See also, Lahousse, e.g., pg. 37 teaching surfactants promoting water-in-oil emulsions.
Claim 28 includes the limitation of wherein the cosmetic composition has a viscosity at 25oC of 0.1 to 6 Pa.s.
Lahousse teaches cosmetic compositions have a viscosity preferably in the range of from 0.1 to 6 Pa.s at 250C (Lahousse, e.g., pg. 2, 30-31). 
Lahousse teaches cosmetic compositions, in the form of a liquid water in oil emulsion comprising a) at least 5% nonvolatile oil, b) 1-30% by weight active substance of at least one film forming agent chosen from vinyl polymers comprising at least one carbosiloxane dendrimer based unit, c) at least 10% water (Lahousse, e.g., Abstract).
	Lahousse teaches the compositions including at least one nonvolatile phenylated silicone oil and at least one polar nonvolatile hydrocarbon based oil (Lahousse, pg. 15: 36-39).
	Applicable to claim 30: Lahousse teaches polar nonvolatile oils including C10-C26 alcohols or ester oils (Lahousse, e.g., pg. 16:10-12). Additional polar nonvolatile oils are found in Lahousse at pg. 11:10 to pg. 14:28, including optionally hydroxylated monoester, diesters, or triesters of C2-C8 monocarboxylic or polycarboxylic acid and C2-C8 alcohol, esters of C2-C8 polyol and one or more C2-C8 carboxylic acids, ester oils having between 18 and 70 carbon atoms, vinylpyrrolidone/1-hexadecene copolymers, C12-C22 fatty acids, dialkyl carbonates, the 2 alkyl chains being the same or different, and mixtures thereof. 
	The limitations of claim 34 are found at pg. 17 to pg. 19:17.
	The limitations of claim 36 are found at Lahousse, e.g., pg. 23:1-9 and pg. 26:20-38. 
	Applicable to claim 37: Lahousse teaches the vinyl polymer grafted with at least one carbosiloxane dendrimer-based unit include FA 4002 ID and FA 4001 CM. These are polymers having the INCI name Acrylates/polytrimethylsiloxy Methacrylate Copolymer as evidenced by FA 4002 ID, Dow Corning, 2009.
	Applicable to claim 38: Lahousse teaches the vinyl polymer comprising at least one carbosiloxane dendrimer based unit in an amount of from 1 to 30% by weight (Lahousse, e.g., claim 1). This amount significantly overlaps with the amount recited in claim 38.
	Applicable to claim 39: Lahousse teaches the composition further comprising at least one volatile oil (Lahousse, e.g., claim 8). 
	Applicable to claim 40: Lahousse teaches wherein the content of the volatile oil is from 0.1 to 30% by weight (Lahousse, e.g., claim 9). 
	Applicable to claim 41: Lahousse teaches the water content ranges from 20% to 60% by weight (Lahousse, e.g., claim 13). This is the same range claimed. 
	Applicable to claim 42: Lahousse teaches the composition in the form of an inverse (water in oil) emulsion (Lahousse, e.g., claim 14). 
	Applicable to claim 33: Lahousse teaches compositions including both a polar non-volatile oil and a non-volatile phenyl silicone oil, and Lahousse generally teaches compositions wherein the non-volatile oil is present in an amount of at least 8% by weight and preferably between 10% and 30% by weight (Lahousse, e.g., claim 13). 
Although the total amount of non-volatile oil claimed is within the range suggested in Lahousse, the teachings of Lahousse differ from the subject matter of the presently claimed invention in that Lahousse does not expressly teach the amounts of the individual non-polar oils, i.e., composition including from 5% to 15% by weight of at least one polar non-volatile hydrocarbon based oil, and from 1% to 8% by weight of at least one non-volatile phenyl silicone oil. 
However the claimed amounts for polar nonvolatile hydrocarbon based oil and nonvolatile phenyl silicone oil are within the range suggested generally for similar cosmetic compositions comprising an oil phase and incorporating vinyl polymers comprising at least one carbosiloxane dendrimer based unit. 
Shirai teaches cosmetic compositions including a similar amount of an oil phase, e.g., 25% to 50% by weight, said oil phase including at least one non-volatile oil, preferably at least one nonvolatile hydrocarbon based oil and/or at least one nonvolatile silicone oil (Shirai, e.g., Abstract). Shirai teaches cosmetic compositions including a vinyl polymer grafted with at least one carbosiloxane dendrimer based unit in an amount similar to that of Lahousse (Shirai, e.g., pg. 54: ¶ 6-8). 
Shirai teaches useful amounts of the nonvolatile phenyl silicone oils range from 1% to 20% by weight, preferably from 2-15% by weight, more preferably from 4% to 13% by weight of the composition (Shirai, e.g., claim 14). The amounts recited in claims 29 and 32 overlap with the range suggested in Shirai. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Shirai teaches useful amounts of nonvolatile hydrocarbon based oils, e.g., fatty alcohols (Shirai, e.g., pg. 10, last line) may range from 10% to 40% by weight, preferably from 12% to 35% by weight, and more preferably from 15% to 30% by weight relative to the total weight of the composition (Shirai, e.g., pg. 11, ¶ 3). The amounts recited in claims 29 and 31 overlap with the amount suggested in Shirai. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the amount of polar nonvolatile hydrocarbon based oil and nonvolatile phenyl silicone oil present in the compositions of Lahousse within the ranges generally suggested by Shirai with a reasonable expectation of success. Since Lahousse teaches emulsion compositions comprising a combination of vinyl polymer comprising at least one carbosiloxane dendrimer based unit, a polar nonvolatile hydrocarbon based oil, and a nonvolatile phenyl silicone oil, the skilled artisan would have been motivated to look to prior art references teaching effective ranges for these oils in similar compositions with a reasonable expectation of success. 
There does not appear to be any evidence of criticality associated with the claimed ranges which is commensurate in scope with the claimed invention. 
Applicable to claim 46, Lahousse teaches preference for trimethylpentaphenylsiloxane or tetramethyltetraphenyltrisiloxane. See Lahousse, e.g., pg. 6:14-19.
Applicable to claim 47: Lahousse teaches preference for fatty alcohols. See Lahousse, e.g., pg. 12:4-14.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions exemplified by Lahousse in the form of a water-in-oil emulsion with a combination of non-volatile phenyl silicone oil such as trimethylpentaphenyltrisiloxane or tetramethyltetraphenyltrisiloxane and a fatty alcohol as suggested by Lahousse in amounts similar to those suggested by Shirai with a reasonable expectation of success. The skilled artisan is directed to the selection of oils by Lahousse. The skilled artisan would have had a reasonable expectation of success since Shirai teaches formulating the same film forming polymer used by Lahousse for cosmetic application.
Applicable to claim 48: Lahousse teaches the composition comprising at least one volatile oil in an amount ranging from 0.5 to 25 wt% (Lahousse, e.g., pg. 41:1-3). 
Composition includes 1-30 wt% film forming polymer which is a vinyl carbosiloxane dendrimer (Lahousse, e.g., Abstract).
Compositions are preferably in the form of an inverse emulsion (water-in-oil), with water present in an amount of from 20-60 wt% (Lahousse, e.g., pg. 3:1-6).
Compositions include a non-volatile phenyl silicone oil, e.g., trimethylpentaphenyltrisiloxane and/or tetramethyltetraphenyltrisiloxane (Lahousse, e.g., pg. 6:14-19).
Composiitons include polar non-volatile hydrocarbon based oils (Lahousse, e.g. , pg. 11:10-pg. 14:28). Fatty alcohols are found at pg. 11:28-38).

Accordingly, the subject matter of claims 29-34, 36-42 and 46-48 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Applicant has argued Lahousse’s teachings do not provide a sufficient basis to get to the presently claimed invention even if it was possible to do so.
This argument is unpersuasive. The modification of compositions exemplified by Lahousse by the addition of a polar nonvolatile hydrocarbon based oil and non-volatile phenylsilicone oil are clearly suggested in Lahousse. See Lahousse, e.g., pg. 16:20-23. This teaching would have prompted one skilled in the art to modify a base composition as understood from those exemplified by Lahousse with a nonvolatile phenylsilicone oil, a polar nonvolatile hydrocarbon based oil or a combination thereof. While Lahousse does not expressly teach effective amounts for these oils, Shirai provides teaching which would have given one skilled in the art general guidance as to the amounts of these classes of oils useful for formulating similar dendrimer film forming agents in cosmetic compositions. 

Applicant has argued Shirai’s compositions are powdery solids with nonvolatile oils and the film former acting as a binder for the pulverulent phase, the amount of fatty phase is too low compared to the amount of particles to yield a composition in which the particles would be in suspension in an oil phase. Applicant has argued that since Shirai teaches solid cosmetics and not water in oil emulsions, the skilled artisan would have found no guidance for the water in oil emulsion formulations of Lahousse. 
This argument is unpersuasive. Lahousse provides motivation for the inclusion of a polar nonvolatile hydrocarbon based oil and at least one non-volatile phenyl silicone oil in the oil phase of liquid water in oil emulsions containing the claimed dendrimer film forming polymer used in the compositions of Shirai. Along these lines, Shirai provides a general teaching regarding the formulation of the claimed dendrimer film forming polymer in an oil phase of a cosmetic composition. Both cosmetic compositions in Lahousse and Shirai comprise an oil phase. See Shirai, e.g., claim 1 and Lahousse, e.g., claim 1: one or more volatile oils; and example 1: phase A. Since Lahousse teaches the claimed dendrimer in an oil phase of a water in oil emulsion, it is reasonable to conclude the skilled artisan would have looked to other formulations comprising the same dendrimer film forming polymer in an oil phase, such as those of Shirai, for guidance regarding effective amounts of polar nonvolatile oils and nonvolatile phenyl silicone oils. The teachings of Shirai would have informed the skilled artisan with guidance for making modifications proposed in Lahousse with a reasonable expectation of success. 
The Declaration under 37 CFR 1.132 filed 01/27/2022 is insufficient to overcome the rejection of claims 29-34, 36-42 and 46-48 based upon Lahousse, WO 2014154701 A2 as evidenced by FA 4002 ID, Dow Corning, 2009 in view of Shirai, WO 2014087183 A1 as set forth above because:
It refers only to the system described in the above referenced application and not to the individual claims of the application. As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716 .
The data is directed to a comparative example and an example of the invention. The only difference in the compositions is the 4% of a silicone compound used, i.e., trimethylsiloxyphenyl dimethicone against trimethylpentaphenylstrisiloxane. This appears to be directed to the at least one non-volatile phenyl silicone oil of claim 29.  However, both oils meet this limitation yet yield different results. In addition, claim 29 only recites water, at least one film forming agent chosen form vinyl polymers comprising at least one carbosiloxane dendrimer-based unit, from 5% to 15% by weight of at least one polar non-volatile hydrocarbon-based oil; and from 1% to 8% by weight, of at least one non-volatile phenyl silicone-based oil, wherein the composition has a viscosity at 25oC of 01.to 6 Pa.s. This differs from the compositions of the declaration which contain six different silicone-based components, octyldodecanol, calcium salt of lithol B red, water, butylene glycol, magnesium sulfate and ethyl alcohol, each in specific amounts. The claimed invention reads on both the comparative and inventive compositions found in the declaration.
Polar Non-volatile hydrocarbons: see pg. 11:10-pg. 14:28 in WO 2014154701: this is a genus of non-volatile oils having a great variety in structure, e.g., hydrocarbons containing a variety of functional groups, e.g., alcohol, ester, amine and/or amide groups. Also includes polymeric species, e.g., vinylpyrrolidone/1-hexadecene copolymers. Applicant’s declaration has shown one oil in this genus (octyldodecanol) specifically in combination with a single non-volatile phenylated silicone oil, i.e., trimethyl pentaphenyl trisiloxane.
Non-volatile phenylated silicone oils pg. 5:14– pg.10:26 in WO 2014154701: this is a genus of non-volatile oils with great variety in structures. It takes five pages in Lahouse to list the possible subgenera of oils encompassed by the claimed genus. Applicant’s declaration has shown one oil in this genus specifically in combination with a single polar non-volatile hydrocarbon oil.
There is no further evidence presented. There is no explanation in the declaration as to why one skilled in the art would conclude the result shown would be extrapolated over the full scope of non-volatile hydrocarbon based oils, or fatty alcohols encompassed by the claimed invention.
The scope of the claimed invention is much broader than that demonstrated in the declaration. Therefore, the results are not commensurate in scope with the invention claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 29-34, 36-42, and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-32 of US 16089206 in view of Lahousse, WO 2014154701 A2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach compositions in the form of an emulsion comprising water, at least one film forming agent including vinyl polymers comprising at least one carbosiloxane dendrimer based unit, at least one polar non-volatile hydrocarbon based oil, and at least one non-volatile phenyl silicone oil. The amount for nonvolatile polar hydrocarbon based oil is found in claim 18. The amount for nonvolatile phenyl silicone oil is found in claim 19. The content of the non-volatile oil ranges from 6% to 20% by weight of the composition (claim 20). The limitations of instant claim 34 are found in reference claim 21. The limitations of instant claim 36 are found in reference claim 23. The limitations of instant claim 37 are found in reference claim 24. The limitations of instant claim 38 are found in reference claim 25. The limitations of instant claims 39-40 are found in reference claims 26-27. The limitations of instant claims 41-42 are found in reference claims 28-29. 
The presently claimed subject matter differs from the subject matter claimed in the reference application in that the reference application does not expressly teach the amounts recited by instant claims 31 and 32. However, the amount for these elements found in reference claims 18 and 19 overlap with the amounts recited by instant claims 31 and 32. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Here the amounts recited by instant claims 31 and 32 overlap with the amounts generally suggested by the claims of the reference application. 
The reference application claims do not expressly teach trimethylpentphenyltrisiloxane. However Lahousse teaches this phenyl oil for use with similar vinyl polymers comprising at least one dendrimer based unit. See Lahousse, e.g., pg. 6:14-19.
It would have been obvious before the effective filing date of the presently claimed invention to modify compositions claimed in the reference application by using trimethylpentaphenyltrisiloxane with a reasonable expectation of success. Since the reference application uses a phenyl silicone oil, the skilled artisan would have had a reasonable expectation of successfully using trimethylpentaphenyltrisiloxane. Lahousse provides a teaching which would have prompted one skilled in the art to employ trimethylpentaphenylsiloxane since Lahousse identifies this oil as having the characteristics required by the phenyl silicone oils generally claimed in the reference application. This may be viewed as the substitution of a  known phenyl silicone oil where the oil was expressly suggested for use in similar compositions comprising the same film forming polymer. 
One skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the reference application. 
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Applicant has argued that in view of the evidence submitted, as discussed in detail above, reconsideration and withdrawal of the rejection is requested.
The provisional double patenting rejection has been reconsidered but is maintained at this time. For the reasons discussed in the above response to arguments, the evidence shown is not commensurate in scope with the invention as claimed. 

Conclusion
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615